DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 16/724702, attorney docket 1500-12, which has a claimed effective filing date of 5/10/2019, claiming priority from Provisional Application 62845924 and is assigned to SAMSUNG ELECTRONICS CO., LTD.  The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Subsequent to the office action dated 4/20/2021, applicant has amended claims 1,3,11,14, 15, 16 and 17. Claims 1 – 20 of which claims 1, 11 and 17 are independent, are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant has incorporated the novel limitation from claim 3 into claim 1 rendering the claim allowable
Applicant has amended claim 11 to include the limitation of forming a capping layer on the source  drain and removing a portion of the capping layer while removing the liner, and argues that he art of record does not teach that method step. Examiner agrees. The metal layer identified as the capping layer (702) is completely removed before the liner layer (202) is removed, so no portion is removed while the liner is removed. The previous rejection is withdrawn and a new rejection is presented based on Lee (2020/0161451)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-15 and 17-19 are rejected under 35 U.S.C. 102a2 as being anticipated by Lee et al.  (U.S. 2020/0161451).

As for claim 11,

forming in figure 1, a first channel region (104) and a second channel region (106), wherein the first and second channel regions protrude from a substrate (102); 
forming om figure 2 a liner (202) on the substrate and side surfaces of the first and second channel regions; 
forming in figure 3 a recess in the substrate between the first and second channel regions by removing a portion of the liner and a portion of the substrate (the liner is formed by a blanket deposition, and removal from the source/drain region [0030]; Application No.: 16/724,702 Attorney Docket No.: 1500.12 
Page 4 of 10 forming in figure 5 a bottom source/drain region (502) in the recess of the substrate, wherein the bottom source/drain region comprises an upper surface that is exposed by the substrate; 
forming in figure 7 a capping layer (702) contacting the upper surface of the bottom source/drain region; 
removing in figure 9 the liner, wherein at least a portion of the capping layer is removed while removing the liner, 
and removing the liner does not change a profile of the upper surface of the bottom source/drain region and exposes the side surfaces of the first and second channel regions (shown in figure 9); 
forming in figure 10 a spacer (1002) on the substrate and the bottom source/drain region after removing the liner; and forming a gate structure (1008) on the 
 
As for claim 12,
Lee teaches the method of Claim 11, wherein removing the liner does not form a recess in the upper surface of the bottom source/drain region (no recess is formed because the etch stops on the S/D).  

As for claim 13
Lee teaches the method of Claim 11, wherein the spacer does not include a protruding portion protruding into the bottom source/drain region (it is flat across the surface of s/ds).  

As for claim 14,
Lee teaches the method of Claim 11, , wherein removing the liner exposes the upper surface of the bottom source/drain region (shown in figure 9).

As for claim 15,
Lee teaches he method of Claim 11, wherein removing the liner comprises removing an upper portion of the capping layer (horizontal portion) and leaving a lower portion of the capping layer (vertical portion between the source/drains), and 


As for claim 17,
 Lee teaches a method of forming a vertical field-effect transistor (VFET) device, the method comprising: 
forming a first channel region (104)  and a second channel region (106), wherein the first and second channel regions protrude from a substrate (102);
forming a bottom source/drain region (502) in the substrate between the first and second channel regions, wherein the bottom source/drain region comprises a semiconductor layer (epitaxially grown semiconductor [0033]) that defines an upper surface of the bottom source/drain region (below the horizontal portion of 702);
forming a spacer (1002) on the substrate and the bottom source/drain region, wherein the spacer has a unitary structure a block) and contacts side surfaces of the first and second channel regions (at the upper corner points), 
and the upper surface of the bottom source/drain region is free of a recess after the spacer is formed (shown in figure 10); 
and forming a gate structure (1008) on the side surfaces of the first and second channel regions, wherein the spacer extends between the gate structure and the substrate (the spacer is vertically under the gate).  

As for claim 18,


As for claim 19,
Lee teaches the method of Claim 17, further comprising forming a capping layer (702 in figure 8)  on the bottom source/drain region before forming the spacer.  

Allowable Subject Matter
Claims 1-10 are allowed,  claims 16 and 20 are objected too as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As for claim 1, the prior art does not teach or make obvious the method of claim 1 including a capping layer formed on the bottom source/drain by an epitaxial process that is removed prior to forming the spacer.  Claims 2-10 depend from claim 1 and carry the same novel limitation.
As for claims 16 and 20, the prior art does not teach or make obvious a capping layer formed of an undoped semiconductor layer or a doped semiconductor layer that has a dopant concentration less than 15% of a dopant concentration of the bottom source/drain region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893